MEMORANDUM **
Robert J. Collins appeals pro se from the district court’s judgment dismissing his 28 U.S.C. § 2241 petition. We have jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.
We reject Collins’ contentions that the district court lacked jurisdiction to refer his ease to a magistrate judge without his consent, and that the magistrate judge lacked jurisdiction to handle that referral for the entire case. See 28 U.S.C. § 636(b)(1); Wang v. Masaitis, 416 F.3d 992, 999-1000 (9th Cir.2005).
The Clerk shall file Collins’ Judicial Notice and Supplemental Appeal Brief, received April 4, 2006.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.